Citation Nr: 1409460	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2011, the Veteran testified at a formal hearing at the RO before a Decision Review Officer (DRO hearing).  A transcript of the hearing has been associated with his claims file.  In his August 2010 substantive appeal (VA Form 9), the Veteran requested an additional hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  However, in September 2011, the Veteran withdrew his request for a hearing.  Therefore, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDING OF FACT

It is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has asserted that his obstructive sleep apnea began in service, and his STRs confirm that he complained of snoring and lack of restorative sleep.  In a September 2001 report of medical care, the Veteran's treatment notes show a diagnosis of bronchitis, rule out streptococcus and rule out sleep apnea versus snoring.  He was referred to an ear, nose, and throat specialist for a consultation.  There is no evidence in the record that this consultation occurred, and during his hearing, the Veteran stated it did not because he was deployed.  During a May 2010 VA examination, the Veteran competently and credibly stated he first noticed his excessive snoring and daytime fatigue in 1996.  The examiner, who did not have the Veteran's claims file available for review, opined that it was less likely as not that his current obstructive sleep apnea began in service, as he was first diagnosed with sleep apnea in March 2010.  A later July 2010 examiner also stated it was less likely as not that the Veteran's current sleep apnea began in service; however, that examiner did not provide a rationale for her opinion.  In a May 2011 addendum opinion, the examiner explained that her opinion was based on the fact that there was no documentation of obstructive sleep apnea that began in service in the Veteran's claims file.

However, the Veteran's post-service treatment records show that in August 2007, less than two years after his separation from service, he was diagnosed with extremely mild apnea.  A different private treatment provider submitted a statement in August 2010, where she opined that the Veteran's sleeping position during the August 2007 examination affected the results, and that he likely had clinically significant sleep apnea at that time.  She further stated that upon review of his September 2001 STRs describing his complaints of nonrestorative sleep, disruptive snoring, and apneic pauses, she believed there was a high likelihood that he had sleep apnea during service.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  As the evidence is at least in equipoise in this case, the benefit of the doubt rule will be applied and service connection for obstructive sleep apnea will be granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


